        Case 6:19-cv-00545-AC           Document 21          Filed 04/17/20    Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON


 JAMES ROBERT EDENFIELD,                                                        6:19-cv-00545-AC
         Plaintiff,

 vs.
                                                                                          ORDER
 COMMISSIONER OF SOCIAL SECURITY,
         Defendant.


       It is hereby ORDERED that attorney fees in the amount of $1,785.68 shall be awarded to

Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412. Attorney fees will be

paid to Plaintiffs attorney, dependent upon verification that Plaintiff has no debt which qualifies

for offset against the awarded fees, pursuant to the Treasury Offset Program as discussed in

Astrue v. Ratliff, 130 S.Ct. 2521 (2010).

       If Plaintiff has no such debt, then the check shall be made out to Plaintiffs attorney and

mailed to Plaintiffs attorney's office as follows: Kevin Kerr, P.O. Box 14490, Portland, OR

97293. If Plaintiff has a debt, then the check for any remaining funds after offset of the debt

shall be made to Plaintiff and mailed to laintiffs attorney's office at the address stated above.

       DATED this    aiy        of              ·/



                                                      John   I~ . 1'\.costa
                                                     Unite~j•tes Magistrate Judge
       Case 6:19-cv-00545-AC   Document 21   Filed 04/17/20   Page 2 of 2




Submitted by:

Kevin KeIT, OSB #080934
kevinkeIT@schneiderlaw. corn
Schneider KeIT & Robichaux
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff
